Citation Nr: 0005389	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-06 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont, which denied the veteran's 
claims of entitlement to service connection for post-
traumatic stress disorder (PTSD) and rectal fissures.  The 
veteran appealed only the denial of the claim for PTSD.


FINDING OF FACT

The claims file includes medical evidence of a nexus between 
PTSD and the veteran's claimed stressors in service.


CONCLUSION OF LAW

The claim for service connection for PTSD is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Applicable 
regulations provide that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f). 

In this case, the claims file contains a report by Frederick 
W. Lundell, MDCM, dated in July 1999, which shows that he 
diagnosed the veteran with PTSD, and related such PTSD to 
stressors which the veteran claimed to have witnessed during 
service.  

The Board finds that the veteran's statements, in conjunction 
with this report, which reflects a current diagnosis of PTSD, 
and which tends to link such PTSD to military service, are 
sufficient to well ground the claim.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990). 


ORDER

The claim of entitlement to service connection for PTSD is 
well-grounded, and to this extent, the appeal is granted, 
subject to the directions set forth in the following remand 
portion of this decision.


REMAND

Having submitted a well-grounded claim for PTSD, a remand is 
required in order to assist the veteran in developing the 
facts pertinent to his claim.  

The veteran's service records include his discharge (DD Form 
214) which indicates that his principal duty was illustrator 
(81E20), and that he served in Vietnam from August 1, 1970 to 
July 31, 1971.  The DD Form 214 also indicates that he was 
awarded the Vietnam Campaign Medal and the Vietnam Service 
Medal.  The veteran's personnel record (DA Form 20) indicates 
that he was assigned to the 597th Transportation Company, 
with a principal duty of heavy vehicle driver, from August 
10, 1970 to August 20, 1970; to HHD (headquarters and 
headquarters detachment), 8th Transportation Group (8th TG), 
with a principal duty of general draftsman, from August 20, 
1970 to January 8, 1971; to the 1st Aviation Brigade, with a 
principal duty of OH-6A helicopter repairman, on January 8, 
1971 (one day), and to HHC (headquarters and headquarters 
company), 165th Aviation Group (combat), with a principal 
duty of illustrator, from January 8, 1971 to July 27, 1971.  
Given the foregoing, the evidence does not currently show 
that he received any commendations or awards for 
participation in combat with the enemy, such as the Combat 
Infantryman Badge, Purple Heart, or similar citation.  During 
his personal hearing before the Board, he testified that he 
was in support units and not combat units.  He also testified 
that the main stressors he was aware of were seeing bodies 
and that he was shot at.

Absent confirmatory evidence of participation in combat, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); Cohen v. 
Brown, 10 Vet. App. 138 - 150 (1997); 38 C.F.R. § 3.304(f).

In this case, details of the stressors to be verified are 
contained in the veteran's letter, dated in July 1971, 
several stressor statements, received in August 1998, and the 
transcript from his hearing, held in July 1999.  A review of 
these documents shows that the veteran claims that he 
witnessed five stressors during service: 1) while on a patrol 
outside of his base at Qui Nhon on October 29, 1970, while 
carrying items including detonation cord and ammunition, 
lightning struck nearby and scared him; 2) on or about 
December 25, 1970, at Qui Nhon, soldiers from his barracks 
brought a girl in for sexual purposes; after the veteran 
refused to take part he was ridiculed; 3) on August 3 or 4, 
1970, at a replacement center at Cam Ranh Bay (spelling 
corrected), three rockets hit as close as 100 feet away from 
him; 4) during the fall and winter of 1970/1971, in Qui Nhon, 
the veteran was harassed by a master sergeant who hated 
Canadians and the Prime Minister of Canada, Pierre Trudeau 
(the veteran is Canadian); 5) in his July 1971 letter he 
reported he saw three dead bodies of members of the 8th TG 
near Quang Tri, identified as Sergeants Fitzgerald, Glass and 
McDowell, after they were killed in an ambush.  On remand, an 
attempt should be made to verify these stressors.

If the RO determines that any stressors are verified, the 
veteran should be afforded a complete psychological 
evaluation, to include all indicated testing, such as the 
Mississippi Scale for Combat Related Post Traumatic Stress 
Disorders, as well as a psychiatric examination by a 
psychiatrist, to determine whether the veteran has PTSD, and, 
if so, whether such PTSD is related to a verified inservice 
stressor. 

As a final matter, the Board notes that a review of the 
veteran's claim, received in September 1997, shows that he 
reported that he had been receiving treatment from Dr. 
Lundell since October 1996.  At present, these records are 
not associated with the claims file.  On remand, an attempt 
should be made to obtain these records.

Based on the foregoing, additional development is required.  
Therefore, this case is REMANDED for the following action:

1.  The RO, after obtaining any necessary 
authorization, should obtain the 
veteran's treatment records from Dr. 
Lundell, and associate them with his 
file.

2.  The RO should contact the U.S. Armed 
Service Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, Virginia  22150-3197, and 
request that they attempt to verify the 
claimed stressors.  

3.  The RO should prepare a report 
detailing the nature of any claimed 
stressor(s) which it has determined is 
verified by the record.  If, and only if, 
one or more stressors have been verified, 
the RO should schedule the veteran for an 
examination by a VA psychiatrist to 
determine whether the veteran has PTSD.  
All indicated studies, tests and 
evaluations deemed necessary should be 
performed, to include psychological 
testing including PTSD sub scales.  If 
the veteran is found to have PTSD, the 
examiner should indicate whether the 
veteran's PTSD is related to any claimed, 
verified inservice stressor(s).  The RO 
must provide the examiner with a summary 
of the claimed, verified stressor(s), and 
the examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an inservice stressor has resulted in 
the current psychiatric symptoms.  Such 
report must include a complete rationale 
for all opinions expressed.  The 
veteran's claims folder and a copy of 
this REMAND are to be provided to the 
examiner for use in the study of this 
case.  

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the expanded record and 
adjudicate the issue of service 
connection for PTSD on a de novo basis, 
to include a formal determination as to 
whether the veteran was engaged in 
combat.  If the RO's decision is adverse 
to the veteran, then he should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the appellant until 
he is notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 



